Citation Nr: 1448467	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to an initial rating in excess of 10 percent for a thigh disorder.

3. Entitlement to an initial compensable rating for osteochondritis (claimed as chest pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to April 1958. 

These matters come before the Board of Veterans' Appeals (Board) from April 2007 and July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the VA Appeals Management Center (AMC), respectively.  

In May 2012, the Board reopened and remanded all claims for further development and a July 2013 rating decision granted entitlement to service connection for chest pain and a thigh disability.  (While the July 2013 rating decision listed three separate awards for the thigh disability [impairment of the thigh as 10 percent disabling, limitation of extension of the thigh as noncompensable, and limitation of flexion of the thigh as noncompensable], in the narrative section it considered them as arising from the same disability.  The Board will therefore refer to them collectively as a single thigh disorder.)

In December 2013, the Veteran submitted a supplemental claim for compensation.   Under the subheading for increased rating claims, he listed, "Heart condition - 2 stent in my Heart - Right Hip condition - Back Problems - Legs Problems - Prostate Cancer - Arthritis - Now Problems to sleep Using medicine thru V.A. nerves Problems."  Under the subheading for service connection, he wrote, "Knees - not stable," and under the subheading for secondary service connection, he noted, "High Blood Pressure - Sugar - using - Metformin Pills and I can't sleep well."  The appellant is currently service-connected for the thigh disorder and "osteochondritis (claimed as chest pain)."  Thus, to the extent that the December 2013 statement is an expression of disagreement with the initial July 2013 rating for the thigh disorder and chest pain, as discussed below, a statement of the case should be issued.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

As the issues raised in December 2013 have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the Board can adjudicate the issues on appeal.

A. Back Disorder

Here, some of the claimant's service records are missing or presumed destroyed as a result of a 1973 fire at the National Personnel Records Center (NPRC).  In such circumstances, VA has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).

The May 2012 remand directed the AOJ to contact the NPRC to determine whether any morning reports or sick call reports were available from the hospital located at Fort Buchanan, Puerto Rico, in 1958.  The AOJ made a Personnel Information Exchange System request for service treatment records, Surgeon General's Office extracts, and sick and morning reports from Fort Buchanan from February 1958 to April 1958.  The NPRC responded stating that the requested records were not available because "most Army clinicals prior to 1960 were filed with [service treatment records] in the [official military personnel files], which appears lost in the 1973 fire."  On the basis of this response, in June 2013, the AOJ issued a formal finding of unavailability.  

Significantly, however, an April 2005 letter from the NPRC to the Veteran shows that both morning and sick reports were available at that time.  While the Board is aware that many clinical records prior to 1960 were destroyed in the 1973 fire, not all were.  See "Clinical (Hospital Inpatient) Records - for former Active Duty Personnel," National Archives, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html#what-clinical (accessed October 29, 2014).  Another request should therefore be made and the AOJ should direct the NPRC to attempt to obtain sick and morning reports, regardless of the fact that the clinicals are dated prior to 1960.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2012 remand also directed the AOJ to obtain any available VA treatment records.  July 2005 to July 2013 outpatient treatment records from the Orlando and Tampa VA Medical Centers, "viewed electronically," were among the evidence listed as considered in a July 2013 supplemental statement of the case.  The Board's review of both the electronic and paper claims files, however, is negative for such records.  While the Virtual VA file lists three entries purporting to contain "all" VA treatment records from November 2005 to June 2012, and from July 2005 to February 2007, they show only a compensation and pension examination inquiry.  Stegall, 11 Vet. App. at 271.

Additionally, VBMS shows that in June and September 2014, the appellant submitted a number of authorizations for the release of medical records.  While many of the authorizations are unrelated to the back disorder or have already been requested by VA, a September 2014 document notes that Dr. M.D.C. provided treatment for "all disabilities," and in a September 2014 statement, the Veteran indicated that he recently received treatment from Dr. L. and Dr. S.  The AOJ should make all necessary attempts to obtain these outstanding records.

If additional relevant records are obtained, an addendum opinion should be requested from the examiner who conducted an August 2012 VA back examination.

B. Thigh Disorder and Chest Pain

As noted above, in December 2013, the Veteran timely disagreed with the initial ratings assigned by the July 2013 rating decision.  To date, the AOJ has not issued a statement of the case regarding those issues.  Thus, the issues must be remanded.  Manlincon, 12 Vet. App. at 240.

The Veteran is advised that further action on his part will be needed to perfect an appeal to the Board regarding these issues.  Specific instructions will be sent with the statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a statement of the case addressing the issues of entitlement to an initial rating in excess of 10 percent for a thigh disorder and entitlement to an initial compensable rating for osteochondritis (claimed as chest pain).  

If and only if the Veteran files a timely substantive appeal (VA Form 9) on either of the remanded issues, such issue(s) should be returned to the Board for further appellate review.

2. Contact the NPRC and request sick and morning reports from February 1958 to April 1958 from the hospital located at Fort Buchanan.  Inform the NPRC that even though these dates fall within the general category of documents that were destroyed in the fire, the sick and morning reports were reportedly located by NPRC as recently as April 2005.

3. After securing any necessary authorization from the Veteran, make all required attempts to obtain any outstanding records from Dr. M.D.C., Dr. L. and Dr. S.

4. Obtain any available VA treatment records since July 2005.

5. After completing any additional development deemed necessary, to include obtaining an addendum opinion from the author of the August 2012 VA back examination, if warranted, readjudicate that claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



